Opinion issued December 20, 2007

 





In The
Court of Appeals
For The
First District of Texas



NO. 01-05-00757-CV



RAPID SETTLEMENTS, LTD., Appellant

V.

KENNETH RAY GROSS, SYMETRA LIFE INSURANCE COMPANY,
AND SYMETRA ASSIGNED BENEFITS SERVICE COMPANY, Appellees



On Appeal from the County Civil Court No. 3
Harris County, Texas
Trial Court Cause No. 839262



MEMORANDUM OPINION
	This cause is an appeal from a judgment signed by the court below on July 19,
2005.  On the Court's own motion, and in accordance with the Court's prior orders
in this cause and the Court's disposition of a related mandamus proceeding in Cause
Number 01-05-00938-CV, which denied mandamus relief sought by Rapid
Settlements, Ltd. as relator in that cause, we dismiss this appeal for want of
prosecution, and we deny the pending motion to dismiss filed by appellees, Symetra
Life Insurance Company and Symetra Assigned Benefits Service Company.  

						Sherry Radack
						Chief Justice

Panel consists of Chief Justice Radack and Justices Keyes and Higley.